                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


WILLIAM BURCH, JR.,                   )
                                      )
                Petitioner,           )
                                      )          1:12CV691
                v.                    )          1:99CR19-1
                                      )
                                      )
UNITED STATES OF AMERICA,             )
                                      )
                Respondent.           )

                                 ORDER

     On December 13, 2019, the United States Magistrate Judge’s

Recommendation was filed and notice was served on Petitioner

pursuant to 28 U.S.C. § 636. (Doc. 81, 82.)          Petitioner filed

objections (Doc. 83) to the Recommendation within the time limit

prescribed by Section 636.

     The court has reviewed Petitioner’s objections de novo and

finds they do not change the substance of the United States

Magistrate Judge’s Recommendation (Doc. 81), which is affirmed and

adopted. 1


1
  The court notes that the references on page 4 of the Recommendation to
an “April 2013 cocaine conviction” and “April 2013 heroin conviction”
reflect typographical errors as to the year, and should be corrected to
“April 1993 cocaine conviction” and “April 1993 heroin conviction,”
consistent with the remainder of the discussion and explanation.
Moreover, Petitioner’s challenge to his career offender status under
United States v. Davis, 720 F.3d 215 (4th Cir. 2013), fails. Davis is
not retroactively applicable on collateral review. See Lee v. United
States, No. 7:11-cv-177, 2013 WL 5561438, at *3 (E.D.N.C. Oct. 8, 2013)
(“Davis announced a purely procedural rule that is not retroactive on
collateral review.”), aff’d (4th Cir. Sept. 29, 2014).      In addition,
even accounting for the consolidated judgment for the drug offenses
     IT IS THEREFORE ORDERED that 1) the stay in this case is

LIFTED, 2) Petitioner’s Motion to Supplement (Doc. 51) is DENIED,

3) Respondent’s Motion to Dismiss (Doc. 43) is deemed withdrawn as

to Petitioner’s challenge to his Armed Career Criminal enhancement

and GRANTED as to his challenge to his career offender enhancement,

4) Petitioner’s Motion (Doc. 38) to vacate, set aside, or correct

sentence is considered as a Petition under § 2241, GRANTED as to

his challenge to his Armed Career Criminal enhancement, and DENIED

as to his challenge to his career offender enhancement, and 5) a

corrected judgment will be entered reducing Petitioner’s sentence

for his conviction under § 922(g)(1) (Count Two) to 120 months of

imprisonment   and    three   years   of    supervised    release,     running

concurrently   with    the    sentence     in   Count   One,   which   remains

unchanged. 2

     Finding neither a substantial issue for appeal concerning the

denial of a constitutional right affecting the conviction nor a

debatable procedural ruling, a certificate of appealability is

DENIED.



entered on February 11, 1993 (Doc. 77 ¶ 39), Petitioner has a separate
set of convictions for qualifying drug offenses entered on April 1, 1993
(id. ¶ 40). Thus, his objection fails factually.
2
 To the extent Petitioner has raised a separate motion as to Count One
seeking relief pursuant to the Fair Sentencing Act, that request will
be addressed by separate Order.

                                      2
                           /s/   Thomas D. Schroeder
                        United States District Judge


February 27, 2020




                    3
